Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s amendment/Comments
After the non-final Office Action of 4/6/2022, Applicant has amended claim 1 language indicating how the light emitting regions related to the pixels overlapping the folding part.
Examiner informed Applicant Representative on 7/19/2022 the amended claim 1 was potentially allowable if the light emitting regions are clarified. Examiner suggested part of claim 9 language can be merged into claim 1 for that purpose. 
 Applicant agreed to the suggestion and amended the claims 1 and 9 accordingly.  The amended claims were found to be allowable after further consideration and search.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record, Mr. James J. Merrick on 7/19/2022.
The application has been amended as follows: 
Please replace claims 1 and 9 with the claims below:

1.	An electronic apparatus, comprising:
a base substrate including a first planar part, a second planar part apart from the first planar part and a folding part, which is connected to a side of the first planar part and a side of the second planar part and is foldable along a folding axis extending in a predetermined direction, wherein the base substrate includes a front surface including an active region and a peripheral region adjacent to the active region, when viewed from a plan view in a thickness thereof;
a plurality of pixels disposed on the front surface and in the active region;
an encapsulation layer including multiple layers of materials covering the pixels to protect the pixels thereunder;
a strain-sensing pattern disposed on the front surface, in the active region, and on the folding part; and
a plurality of pixel pads disposed on the peripheral region,
wherein the strain-sensing pattern is disposed between the base substrate and the encapsulation layer, 
wherein the strain-sensing pattern includes a portion extending in a direction perpendicular to the predetermined direction, and
wherein the length of the portion of the strain-sensing pattern extending in a direction perpendicular to the predetermined direction is equal to a width of the folding part in the direction perpendicular to the predetermined direction, 
wherein at least one light emitting region of the plurality of pixels overlap the folding part, and the strain-sensing pattern includes a plurality of grid patterns, and each of the grid patterns constituting the strain-sensing pattern have a size and shape enclosing or surrounding the at least one light emitting region, and
wherein light emitting layers of the pixels define a plurality of light-emitting regions spaced apart from each other, when viewed from the plan view.

9.  	The electronic apparatus of claim 2, wherein 
the strain-sensing pattern does not overlap the light-emitting regions, when viewed from the plan view.

Allowable Subject Matter
Claims 1-6 and 9-10 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter. 
The claimed invention is directed to an electronic apparatus includes a base substrate including a planar part and a folding part, which is connected to a side of the planar part and is foldable along a folding axis extending in a predetermined direction, where the base substrate includes a front surface including an active region and a peripheral region adjacent to the active region, when viewed from a plan view in a thickness thereof, a plurality of pixels disposed on the front surface and in the active region, an encapsulation layer covering the pixels, a strain-sensing pattern disposed on the front surface, in the active region, and on the folding part, and a plurality of pixel pads disposed on the peripheral region. The strain-sensing pattern is disposed between the base substrate and the encapsulation layer.
For independent claim 1, the found closest prior arts, Lee; JungJoo et al. (US 20160181345 A1), Mandlik; Prashant et al. (US 20180174505 A1), Chen; Ji-Feng et al. (US 20150091016 A1) and new found reference Sohn Min-Ho et al. (US 20170060189 A1) each teach a portion of the claimed subject matter, but there is insufficient motivation to combine all four references together to render amended claim 1 obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions. 

/WING H CHOW/Examiner, Art Unit 2621